IN THE SUPREME COURT OF PENNSYLVANIA
                         EASTERN DISTRICT


SEHU-KESSA-SAA TABANSI, A/K/A    :   No. 17 EAP 2015
ALFONSO PERCY PEW #BT-7263       :
MENTAL HEALTH INMATE STABILITY   :   Appeal from the Order of
CODE C IN PROPRIA PERSONAM/PRO   :   Commonwealth Court entered on March
SE,                              :   13, 2015 at No. 544 MD 2014
                                 :
                 Appellant       :
                                 :
                                 :
           v.                    :
                                 :
                                 :
WARDEN: JOHN KERESTES,           :
GOVERNOR: TOM CORBETT,           :
ATTORNEY GENERAL: KATHLEEN       :
KANE, SECRETARY OF CORRECTIONS: :
JOHN E. WETZEL, EXECUTIVE DEPUTY :
SECRETARY: SHIRLEY MOORE-SMEAL, :
REGIONAL DEPUTY SECRETARY:       :
KLOPOTOWSKY, REVEREND JOANNE     :
TURMA, PRIEST CHUTTA DEPUTY      :
SUPERINTENDENT: VUKSTA, DEPUTY   :
SUPERINTENDENT: BEGGS            :
CORRECTIONAL CLASSIFICATIONS     :
PROGRAM MANAGER: MACKNIGHT,      :
MAJOR MICHAEL DAMCRE, CAPTAIN    :
LENCOVICH, LIEUTENANT BUTTS,     :
LIEUTENANT WAGNER, CO.           :
BATCHERT, LIBRARIAN HESSE, UNIT  :
MANAGER: TOBIAS, COUNSELOR:      :
HOANUNGS, UNKNOWN KITCHEN        :
STEWART: JANE DOE, DIETICIAN     :
MARGARET GERDON, DIETICIAN       :
MARCIA NOLES, HEARING EXAMINER   :
LUQUIS, PROGRAM REVIEW           :
COMMITTEE: MS. DESANTI, MS.      :
GRIFFIN, MR. KELLER, CHIEF       :
GRIEVANCE COORDINATOR SOGIA:     :
MS. DORINA VARNER, CHIEF HEARING :
EXAMINER: MS. ROBIN LEWIS,       :
COMMONWEALTH OF PENNSYLVANIA :
OFFICIALS, BUSINESS OFFICE       :
DORZINSKY, CORRECTIONAL                      :
INDUSTRIES RALPH ECKLY, RECORDS              :
SUPERVISOR DAVID MORGAN,                     :
                                             :
                   Appellees                 :


                                       ORDER


PER CURIAM
     AND NOW, this 16th day of February, 2016, the Order of the Commonwealth

Court is AFFIRMED.

     Mr. Justice Eakin did not participate in the consideration or decision of this case.




                                  [17 EAP 2015] - 2